Title: Lambert Wickes to the American Commissioners, 11 January 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantz January 11th. 1777
Immediately After the Receipt of your favr of 26th Decr. 1 Set out for L Orient and have Executed the Businss you Desird there in the best maner The time and Surcumstances Would  Admitt. I have no Great Appinon of the 60 Gunn Ship As Shee is an Oald Ship and A very Slow Sailer. Another Very Great Objecktion is her Draft Water being to much for our American ports very few of our ports Would have Water Enoughf for her to Enter in at As Shee Will Draw 21 or 22 feet Water. I think the Friggates Are better vessails and much Better for our purpose as thier Draft Water Will be only 16 or 17 feet and Am perswaided they Will Sail much faster Esspetially the St. John. Shee is Entirely new built from the Keel and has All her Spars Riging Sails Anchors Cable and All other Materals Quite New. Shee has the Carrecktor of A prime Sailer they have prommised to Furnish A Compleat Inventory of All her Riging Sails Stores And materals Which I Exspect to Receive to morrow or Next Day and if Not Stopt by your order I Shall Immediately Set of for Parris on the Receipt of The Inventory. I have had A full veiw of the Ship and her Materals and Like her Well Her Materals are All new and of the first Qualety.There is Another 36 Guns Friggate and a Ship that mounts 50 Guns on two Decks boath of these vessails have the Carrecktors of prime Sailors but I Am Affeard they Are too Antient and Tender for our purpose therefore they Would Want over Halling and a Good out fitt before they Could Go to See. The St. john is All new and May be fitt for Sea in a month or 6 Weeks She is mounted With 26 twelv pounders on one Deck and 10 Six pounders on the Quarter Deck and fore Castle her Dementions is 114 feet Keel 36 feet Beam 13 feet Hoald and 6 feet Between decks. I think they Can Well Afford to Sell this Ship for £12000 Sterling haveing formd my jugment on the best Information I Could Get of the prices of Ships and Materals at L Orient. I Dare Say provided it Suites you to purchace the Cargo you May Get her At that price the Cargo Consists Cheifly of Led Copper Cordage Canvis and Large Anchors Which is Much Wanted in America. I Was on bord of the Ship that Put into L Orient from Haver de grass and found her So Much Lumbered and Short of provistion that I think they Did Well to put in and Get a Supply. On findeing them So Crowded I Advised General Decorated [Du Coudray] to Leav Some of his most Useles officers behind Which he Did to Get Passages Elsewhere he has Dischargd 12 or 13 and Sent the Rest forward in the Ship. He Got Her Water’d and Supplyed With provistions As Soon As possible and Sent her of for fear of haveing her Stopt. he is to Come to Nantz and may Possibly be At Parris before he Leavs France. This Business I Performd at the Request of the General and thought it [torn] To Make my Report to you Accordingly. I Am With much Respect Gentlemen your most Obligd Humble S[ervant] 
Lambt. Wickes
 
Addressed: The Honorable / Doctor Benjamin Franklyn / at / Paris.
Notation: Capt Wecks Nantes 11 Jany 77
